                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

BENJAMIN SAMON MAXWELL, SR., )
                               )
    Plaintiff,                 )
v.                             )                             CV419-018
                               )
JOHN WILCHER, Sheriff, et al., )
                               )
    Defendants.                )

         ORDER AND REPORT AND RECOMMENDATION

      Benjamin Maxwell, proceeding pro se and in forma pauperis, has

objected to the Court’s determination that his 42 U.S.C. § 1983 Complaint

was subject to dismissal because he failed to exhaust available

administrative remedies. See doc. 8 (Report and Recommendation), doc. 9

(Objection).     Given that Maxwell has adequately alleged that he has

exhausted all available grievance procedures,1 the Court VACATES its



1
  The Supreme Court has explained that the Prison Litigation Reform Act’s (PLRA)
exhaustion requirement, although mandatory, does not require a prisoner to pursue
an administrative remedy which, “although officially on the books, is not capable of
use to obtain relief.” Ross v. Blake, ___ U.S. ___, 136 S. Ct. 1850, 1859 (2016). Maxwell
contends that his “grievance slot on the facilities [sic] kiosk machine has been full and
unable to accept any grievance . . . since 2016.” Doc. 9 at 2. Taking his allegation at
face value, as the Court must at this stage, he has alleged that the grievance procedure
is not “available.” As discussed below, that allegation is sufficient to require a
response. It does not, however, preclude defendants from asserting any colorable
exhaustion-based defense.
recommendation that his Complaint be dismissed. Doc. 9. The Court,

therefore, proceeds to screen the Complaint pursuant to 28 U.S.C.

§ 1915A, which requires the immediate dismissal of any complaint that

fails to state at least one actionable claim against a governmental entity

or official.2

      The Eighth Amendment’s proscription against cruel and unusual

punishment governs the amount of force that prison officials are entitled

to use against inmates. See Campbell v. Sikes, 169 F.3d 1353, 1374 (11th

Cir. 1999). A prisoner must prove both that the prison official’s conduct

was objectively “sufficiently serious,” Farmer v. Brennan, 511 U.S. 825,

834 (1994), and that the force was used “maliciously and sadistically for

the very purpose of causing harm” rather than “a good faith effort to

maintain or restore discipline.” Whitley, 475 U.S. at 320-21; Hudson v.

McMillian, 503 U.S. 1, 7 (1992) (the use of force does not violate the

Constitution if it is applied “in a good-faith effort to maintain or restore




2
   Because the Court applies Fed. R. Civ. P. 12(b)(6) standards in screening a complaint
pursuant to § 1915A, Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278-79 (11th Cir. 2001),
allegations in plaintiff’s Complaint are taken as true and construed in the light most
favorable to him. Bumpus v. Watts, 448 F. App’x 3, 4 n. 1 (11th Cir. 2011). Conclusory
allegations, however, fail. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                           2
discipline”).3

      As     discussed    more      fully       in   the   previous   Report     and

Recommendation, Maxwell’s Complaint alleges excessive force. See doc. 8

at 2. More specifically, he alleges that defendant Officer Agular choked

him while he was restrained, “pushed [his] head to the wall [and] bust[ed

his] lip . . . .” Id. at 5. Officer Bright also “grabbed [his] neck.” Id. That’s

enough, at this stage, to allege that those officers subjected him to

excessive force.

      His claim against defendant Sheriff Wilcher, however, remains

deficient.   The Complaint is devoid of any allegation against Sheriff

Wilcher, and § 1983 claims cannot be based upon supervisory or

respondeat superior liability. See Polk Cnty. v. Dodson, 454 U.S. 312, 325

(1981); Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658, 691 (1978);


3
  To determine whether the force was used for the “malicious and sadistic purpose of
causing harm” or was applied in good faith, courts consider “the need for the
application of force, the relationship between that need and the amount of force used,
the extent of injury that the inmate suffered, the threat reasonably perceived by the
responsible officials, and any efforts made to temper the severity of the forceful
response.” Hudson, 503 U.S. at 7; Fennell v. Gilstrap, 559 F.3d 1212, 1217 (11th Cir.
2009); Skelly v. Okaloosa Cty. Bd. of Cty. Comm’rs, 456 F. App’x 845, 848 (11th Cir.
2012).
    The heightened specific-intent requirement of purposeful or knowing conduct for
Eighth Amendment excessive force claims is far more stringent than deliberate
indifference, often equated with recklessness, that is required for other Eighth
Amendment claims. Hudson, 503 U.S. at 5-7.
                                            3
Brown v. Crawford, 906 F.2d 667, 671 (11th Cir. 1990). Simply listing the

Sheriff as a defendant on the form Complaint is not sufficient to state a

viable claim. See doc. 1 at 4 (listing Sheriff Wilcher as a defendant), 5-6

(substantive allegations including no mention of Sheriff Wilcher).

Maxwell’s     claim    against     Sheriff    Wilcher,     therefore,    should     be

DISMISSED.

      In sum, plaintiff’s claim against Officers Agular and Bright survives

frivolity review. The Clerk is DIRECTED to forward a copy of this Order,

along with Maxwell’s Complaint, to the Marshal for service upon the

defendants.      His claim against Sheriff Wilcher, however, should be

DISMISSED.4 This R&R is submitted to the district judge assigned to

this action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local

Rule 72.3. Within 14 days of service, any party may file written objections

to this R&R with the Court and serve a copy on all parties. The document

should be captioned “Objections to Magistrate Judge’s Report and




4
   Despite the lack of any apparent basis for viable amendment, plaintiff’s opportunity
to object to this Report and Recommendation (R&R) within 14 days of service, see
infra, affords him an opportunity to resuscitate his case. He may also submit an
Amended Complaint during that period if he believes it would cure the legal defects
discussed above. See Willis v. Darden, 2012 WL 170163, at * 2 n.3 (S.D. Ga. Jan. 19,
2012) (citing Smith v. Stanley, 2011 WL 1114503, at * 1 (W.D. Mich. Jan. 19, 2011)).
                                          4
Recommendations.” Any request for additional time to file objections

should be filed with the Clerk for consideration by the assigned district

judge.

      After the objections period has ended, the Clerk shall submit this

R&R together with any objections to the assigned district judge. The

district   judge   will   review   the   magistrate   judge’s   findings   and

recommendations pursuant to 28 U.S.C. § 636(b)(1)(C). The parties are

advised that failure to timely file objections will result in the waiver of

rights on appeal. 11th Cir. R. 3-1; see Symonett v. V.A. Leasing Corp., 648

F. App’x 787, 790 (11th Cir. 2016); Mitchell v. United States, 612 F. App’x

542, 545 (11th Cir. 2015).

      SO ORDERED AND REPORTED AND RECOMMENDED, this

4th day March, 2019.

                                    _______
                                    ______________________________
                                          __________
                                                   _____
                                                       ____
                                    CHRISTOPHER L. RAY
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                         5
